Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

LILLA UMILA,                                  )
                                              )
               Plaintiff,                     )
                                              )
       vs.                                    ) CASE NO. 4:21-cv-144
                                              )
ROSE ACRE FARMS, INC.,                        )
                                              )
               Defendant.                     )
                                              )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.      Plaintiff, Lilla Umila (“Umila” or “Plaintiff”), by counsel, brings this action against

Defendant, Rose Acre Farms, Inc., (“Defendant”), alleging a violation of the Age Discrimination

in Employment Act (“ADEA”), 29 U.S.C. § 623 et. seq., and Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §2000e et. seq.

                                          II. PARTIES

       2.      Umila is a resident of Jefferson County in the State of Indiana, who at all times

relevant to this action resided within the geographical boundaries of the Southern District of

Indiana.

       3.      Defendant is a domestic for-profit corporation that systematically conducts

business within the geographical boundaries of the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. § 1343; 29 U.S.C. § 626 and 42 U.S.C. §2000e-5(f)(3).

       5.      Defendant is an “employer” as that term is defined by 29 U.S.C. § 630(b) and 42
Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 2 of 6 PageID #: 2




U.S.C. §2000e(b).

       6.       Umila was an “employee” as that term is defined by 29 U.S.C. § 630(f) and 42

U.S.C. §2000e(f).

       7.       Umila satisfied her obligation to exhaust her administrative remedies having timely

filed a Charge of Discrimination with the U.S. Equal Employment Opportunity Commission

against Defendant alleging discrimination based on sex, age and retaliation. The EEOC issued

Umila her Notice of Suit Rights, and Umila timely files this action.

       8.       A substantial part of the events, transactions, and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       9.       Umila was hired by Defendant on or about May 14, 2019. Most recently, she

worked for Defendant as a Quality Manager.

       10.      At all relevant times, Umila met or exceeded Defendant’s legitimate performance

expectations.

       11.      On or about July 31, 2019, Umila was sexually harassed by her supervisor,

Blayne Delp (“Delp”). In an office, Delp pulled his chair close to Umila and placed his hand on

her thigh. With his hand on her thigh, he commented in a sexually suggestive manner that he

loved her passcode, which included the number “69,” which is the year of her birth. Delp made

Umila very uncomfortable, and she rejected his advance.

       12.      Umila then complained to the Complex Manager, Mike Hines (“Hines”) about

what Delp had done. Hines reacted with disgust at Umila for having reported Delp’s behavior.




                                                 2
Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 3 of 6 PageID #: 3




          13.   Umila continued to have to work under Delp and was subjected to increased

scrutiny from Delp and Hines. Hines also made Umila leave the facility any time the Grader

machine shut down, which resulted in a significant cut in Umila’s hours.

          14.   In mid-June 2020, Umila was written up for the first time for alleged

insubordination. A week later, she was written up a second time for alleged insubordination.

          15.   On or about June 20, 2020, Umila was terminated. Umila was not given any clear

reason why her employment was terminated.

          16.   Similarly situated males, younger employees, and employees who have not

complained about sexual harassment have not been terminated in similar circumstances.

          17.   Umila was replaced by a significantly younger male.



                                    V. CAUSES OF ACTION

                             COUNT I: SEXUAL HARASSMENT

          18.   Umila hereby incorporates by reference paragraphs one (1) through seventeen (17)

as if the same were set forth at length herein.

          19.   Umila was subject to unwelcomed sexual advances and a hostile work environment

because of her sex.

          20.   Defendant was made aware of the sexual harassment but failed to take any remedial

action.

          21.   Defendant's actions were intentional, willful and in reckless disregard of Umila’s

rights as protected by Title VII of the Civil Rights Act of 1964.

          22.   Plaintiff has suffered and continues to suffer damages as a result of Defendant’s

unlawful actions.

                                                  3
Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 4 of 6 PageID #: 4




                             COUNT II: SEX DISCRIMINATION

       23.     Umila hereby incorporates by reference paragraphs one (1) through twenty-two

(22) as if the same were set forth at length herein.

       24.     Defendant discriminated against Umila based on her sex.

       25.     Defendant's actions were intentional, willful and in reckless disregard of Umila’s

rights as protected by Title VII of the Civil Rights Act of 1964.

       26.     Plaintiff has suffered and continues to suffer damages as a result of Defendant’s

unlawful actions.

                            COUNT III: AGE DISCRIMINATION

       27.     Umila hereby incorporates by reference paragraphs one (1) through twenty-six (26)

as if the same were set forth at length herein.

       28.     Defendant discriminated against Umila based on her age.

       29.     Defendant's actions were intentional, willful and in reckless disregard of Umila’s

rights as protected by the ADEA.

       30.     Plaintiff has suffered and continues to suffer damages as a result of Defendant’s

unlawful actions.

                                  COUNT IV: RETALIATION

       31.     Paragraphs one (1) through thirty (30) of Umila’s Complaint are hereby

incorporated

       32.     Umila engaged in protected activity when she complained about the sexual

harassment that she was experiencing.

       33.     Umila was retaliated against for engaging in protected activity.

       34.     Defendant's actions were intentional, willful and in reckless disregard of Umila’s



                                                  4
Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 5 of 6 PageID #: 5




legal rights.

        35.       Umila has suffered and continues to suffer harm as a result of Defendant’s unlawful

actions.

                                      VI. REQUESTED RELIEF

        WHEREFORE, Plaintiff, Lilla Umila, respectfully requests that this Court enter

judgment in her favor and award her the following relief:

              1. Reinstate Plaintiff to the position, salary, and seniority level she would have

        enjoyed but for Defendant’s unlawful actions; and/or payment to Plaintiff of front pay in

        lieu thereof;

              2. Permanently enjoin Defendant from engaging in any employment policy or

        practice that discriminates against any employee on the basis of his/her sex and/or age;

              3. All wages, benefits, compensation, and other monetary loss suffered as a result of

        Defendant’s unlawful actions;

              4. Compensation for any and all other damages suffered as a consequence of

        Defendant’s unlawful actions;

              5. Liquidated damages for Defendant’s violations of the ADEA;

              6. Compensatory damages for Defendant’s violations of Title VII;

              7. Punitive damages for Defendant’s violations of Title VII;

              8. All costs and attorney’s fees incurred as a result of bringing this action;

              9. Pre- and post-judgment interest on all sums recoverable; and

              10. All other legal and/or equitable relief this Court sees fit to grant.

Respectfully submitted,


                                          s/Andrew Dutkanych III


                                                     5
Case 4:21-cv-00144-TWP-DML Document 1 Filed 09/03/21 Page 6 of 6 PageID #: 6




                                    Andrew Dutkanych III
                                    BIESECKER DUTKANYCH & MACER, LLC
                                    144 North Delaware Street
                                    Indianapolis, Indiana 46204
                                    Telephone: (317) 991-4765
                                    Facsimile: (812) 424-1005
                                    Email: ad@bdlegal.com
                                    Counsel for Plaintiff, Lilla Umila



                               DEMAND FOR JURY TRIAL

     Plaintiff, Lilla Umila, by counsel, requests a trial by jury on all issues deemed so triable.

                                    Respectfully submitted,

                                    s/Andrew Dutkanych III
                                    Andrew Dutkanych III
                                    BIESECKER DUTKANYCH & MACER, LLC
                                    144 North Delaware Street
                                    Indianapolis, Indiana 46204
                                    Telephone: (317) 991-4765
                                    Facsimile: (812) 424-1005
                                    Email: ad@bdlegal.com
                                    Counsel for Plaintiff, Lilla Umila




                                               6
